DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 03/18/2022. Claims 1-2, 5-13 are pending with claims 3-4 and 14-15 cancelled.
Drawings
The drawings were received on 03/18/2022.  These drawings are acceptable
Claim Objections
Claims11 is objected to because of the following informalities:  
Claim 11 recites “the securing means” and should be –the at least one securing means— to be consistent with “at least one securing means” recited in claim 10.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “securing means” in claim 10 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “mounting means” in claim 12 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim limitation “first connection means” and “second connection means” in claims 7-9 have not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “coupling means” in claim 12 has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US Pat. 5,901,573) in view of Imola et al. (FR 2825459).
Regarding claim 1, Kobayashi discloses a heat exchanging module (Figs. 13-14) comprising: a heat exchanger (2); a bottle (3) attached to the heat exchanger at a first longitudinal end of the bottle (attached at the bottom of bottle 3 via 234, Fig. 14); a stop portion (230) located at a second longitudinal end of the bottle and extending in a plane perpendicular to the longitudinal dimension of the bottle (Figs. 13-14), wherein the stop portion restricts at least one axial movement of the bottle along a longitudinal dimension of said bottle (230 including attached lid 220b restricting axial movement of the bottle along a longitudinal dimension of said bottle).
Kobayashi does not explicitly teach the stop portion comprises at least two projections that are directed radially inwards, and separated from one another by a gap.
Imola teaches the concept of a heat exchanging module having a heat exchanger and bottle that includes a stop potion (44) that comprises at least two projections (48, 50) that are directed radially inwards, and separated from one another by a gap (48 and 50 shown directed radially inwards, and separated from one another by a gap; Fig. 3) that prevents the bottle from escaping out of the housing and facilitates assembly of the heat exchanging module (see machine translation page 2, lines 127-139). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchanging module of Kobayashi to have the stop potion portion comprise at least two projections that are directed radially inwards, and separated from one another by a gap taught by Imola in order to prevent the bottle from escaping from the stop portion and facilitate assembly of the module.
Regarding claim 2, Kobayashi as modified discloses the heat exchanging module according to claim 1, wherein the stop portion (230) comprises at least one portion extending in a plane perpendicular to the longitudinal dimension of said bottle (230 shown extending in a plane perpendicular to the longitudinal dimension of said bottle, Fig. 13-14).
Regarding claim 5, Kobayashi as modified discloses the heat exchanging module according to claim 1, wherein the stop portion comprises a circular portion (220b) meant to fit at least partially around the bottle (shown fitting least partially around the bottle around the top edge of bottle 3).
Regarding claim 6, Kobayashi as modified discloses the heat exchanging module according to claim 1, wherein the heat exchanging module comprises a frame (228, Figs. 13 or 14), the stop portion (230) being mechanically connected to the frame (via engaging parts 231 in Fig. 13, 236 in Fig. 14).
Regarding claim 12, Kobayashi as modified discloses the heat exchanging module according to claim 1, wherein the bottle (3) is attached to the heat exchanger at the first longitudinal end of the bottle by a coupling means (234, 232), said coupling means comprises a mounting bracket (234) and a mounting means (226), the mounting bracket comprising at least one duct (duct coupled to 222) which connect the bottle to the heat exchanger (column 14, lines 27-34).
Claims 1, 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (WO 2007/141982) in view of Imola et al. (FR 2825459).
Regarding claim 1, Ohkura discloses a heat exchanging module (shown in Fig. 1) comprising: a heat exchanger (2, 3); a bottle (tank 3b) attached to the heat exchanger at a first longitudinal end of the bottle (attached at the bottom of bottle 3b via 7); and a stop portion (7) located at a second longitudinal end of the bottle and extending in a plane perpendicular to the longitudinal dimension of the bottle (Fig. 4), wherein the stop portion restricts at least one axial movement of the bottle along a longitudinal dimension of said bottle (7 disposed at top and bottom ends of 3b restricting at least one axial movement of the bottle along a longitudinal dimension of said bottle), and comprises at least two projections (7e) separated from one another by a gap (gap across 7d; Fig. 4).
Ohkura does not explicitly teach the stop portion comprises at least two projections that are directed radially inwards.
Imola teaches the concept of a heat exchanging module having a heat exchanger and bottle that includes a stop potion (44) that comprises at least two projections (48, 50) that are directed radially inwards, and separated from one another by a gap (48 and 50 shown directed radially inwards, and separated from one another by a gap; Fig. 3) that prevents the bottle from escaping out of the housing and facilitates assembly of the heat exchanging module (see machine translation page 2, lines 127-139). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat exchanging module of Ohkura to have the stop potion portion comprise at least two projections that are directed radially inwards, and separated from one another by a gap taught by Imola in order to prevent the bottle from escaping from the stop portion and facilitate assembly of the module.
Regarding claim 6, Ohkura as modified discloses the heat exchanging module according to claim 1, wherein the heat exchanging module comprises a frame (plate shaped cross member R1), the stop portion (7) being mechanically connected to the frame (see paragraph 25 of the machine translation).
Regarding claim 7, Ohkura as modified discloses the heat exchanging module according to claim 6, wherein the stop portion comprises a first connection means (10, Fig. 4), and a second connection means (7g), both first connection means and second connection means being connected to the frame (via walls 11, 8c of frame R1).
Regarding claim 8, Ohkura as modified discloses the heat exchanging module according to claim 7, wherein the frame comprises at least a side wall (11) and an end wall (8c), the stop portion is connected to the side wall of the frame by the first connection means (10, Fig. 4), and to the end wall of the frame (8c) by the second connection mean (7g; paragraphs 20-21).
Regarding claim 9, Ohkura as modified discloses the heat exchanging module according to claim 7, wherein the first connection means (10) extends in an opposite and parallel direction to the second connection means (10 shown extending opposite of 7g across parallel portions 7f).
Regarding claim 10, Ohkura as modified discloses the heat exchanging module according to claim 1, wherein the stop portion (7) comprises at least one securing means (7e) that secures the bottle (3b) on the stop portion (7).
Regarding claim 11, Ohkura as modified discloses the heat exchanging module according to claim 10, wherein the securing means comprising at least one mounting clip (7e), and at least one groove (notched portions of flange 7d) which at least partially receives the mounting clip (Fig. 4).
Regarding claim 13, Ohkura as modified discloses the heat exchanging module according to claim 1, wherein the heat exchanger is crossed by a first circuit (2, Fig. 2) configured to receive a refrigerant fluid (via condenser tube 2d) and a second circuit (3) configured to receive a coolant fluid (via radiator tube 3d).
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 03/18/2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
Applicant’s arguments, see Remarks pages 8-9, filed 03/18/2022, with respect to the objection to the claims 1-3, 5-8, 10 and 14 have been fully considered and are persuasive.  The objection of claims 1-3, 5-8, 10 and 14 have been withdrawn.
Applicant’s arguments, see Remarks page 9, filed 03/18/2022, with respect to the 35 U.S.C. 112(a) rejection of claim 15 and 35 U.S.C. 112(b) rejections of claims 9 and 15 have been fully considered and are persuasive.  The rejections of claims 9 and 15 have been withdrawn.
Applicant's arguments see Remarks pages 10-11, filed 03/18/2022, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1-3, 5, 6, 12 and 14 in view of Kobayashi and the 35 U.S.C. 102(a)(1) rejections of claims 1, 6-11, 13 and 14 in view of Ohkura have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejections have been withdrawn.
Applicant's arguments see Remarks pages 11-13, filed 03/18/2022, with respect to the 35 U.S.C. 103 rejections of claim 4 has been fully considered and are partially persuasive.
Applicant argues the combination of Kobayashi and 6,694,773 ("Snow") do not teach the newly added limitation of “wherein the stop portion comprises at least two projections that are directed radially inwards, and separated from one another by a gap”. 
This is found partially persuasive because while Snow does not teach “two projections that are directed radially inwards”, Imola et al. (FR 2825459) as discussed in the rejection above teaches the concept of a heat exchanging module having a heat exchanger and bottle that includes a stop potion (44) that comprises at least two projections (48, 50) that are directed radially inwards, and separated from one another by a gap (48 and 50 shown directed radially inwards, and separated from one another by a gap; Fig. 3) that prevents the bottle from escaping out of the housing and facilitates assembly of the heat exchanging module (see machine translation page 2, lines 127-139). Therefore, the combination of Kobayashi and Imola meets the newly added limitations as amended in claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763